                18-11852-jlg            Doc 75        Filed 06/02/19 Entered 06/03/19 00:24:38                      Imaged
                                                     Certificate of Notice Pg 1 of 4
Information to identify the case:
Debtor 1
                       Panos Papadopoulos Seretis                                  Social Security number or ITIN   xxx−xx−6449
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of New York

Case number:          18−11852−jlg


Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Panos Papadopoulos Seretis


             5/31/19                                                       By the court: James L. Garrity Jr.
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                    page 1
         18-11852-jlg      Doc 75      Filed 06/02/19 Entered 06/03/19 00:24:38           Imaged
                                      Certificate of Notice Pg 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
             18-11852-jlg     Doc 75     Filed 06/02/19 Entered 06/03/19 00:24:38           Imaged
                                        Certificate of Notice Pg 3 of 4
                                      United States Bankruptcy Court
                                      Southern District of New York
In re:                                                                                 Case No. 18-11852-jlg
Panos Papadopoulos Seretis                                                             Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0208-1          User:                         Page 1 of 2                 Date Rcvd: May 31, 2019
                              Form ID: 318                  Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 02, 2019.
db             +Panos Papadopoulos Seretis,     162 W 54th Street,    10D,    New York, NY 10019-5326
7358953         AAdvantage,    P.O. Box 13337,    Philadelphia, PA 19101-3337
7369597         BMW of North America, LLC,     300 Chestnut Ridge Road,     Wodcliffe Lake, NJ 07677-7731
7358955         Black Card,    P.O. Box 13337,    Philadelphia, PA 19101-3337
7358958        +Dimitrios Oikonomopoulos,    129-19 7th Ave,    College Point, NY 11356-1305
7372602        +Dimitrios Oikonopoulos,    38-22 Crescent St, 1st Fl,      Queens, NY 11101-3618
7372603        +Ioanis Bonikos,    24-03 Ditmars Blvd. Apt 2R,     Queens, NY 11105-3357
7507746        +M&T BANK,    PO BOX 1508,   BUFFALO, NY 14240-1508
7369605        +New York City Department of Health & Mental Hygien,      42-09 28th St,
                 Long Island City, NY 11101-4130
7372604        +Rigel Shaholli,    1875 Harman St,    Queens, NY 11385-1552
7358960        +Rigel Shaholli,    32 Broadway,    Suite 1818,   New York, NY 10004-1618
7372865        +Varacalli & Hamra, LLP,    Attn: Douglas Varacalli,      32 Broadway, Ste 1818,
                 New York, NY 10004-1618
7369610        +W54-7 LLC.,    2207 Coney Island Avenue,    Brooklyn, NY 11223-3331
7369611        +Westside GI,    P.O. Box 28166,    New York, NY 10087-8166
7358961        +Yannis Bonikos,    2403 Ditmars Blvd,    Apartment 2R,     Astoria, NY 11105-3357

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: AISACG.COM May 31 2019 23:48:00       BMW Financial Services,    AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave,    Dept APS,   Oklahoma City, OK 73118-7901
7358954         EDI: AMEREXPR.COM May 31 2019 23:48:00       American Express,    P.O. Box 1270,
                 Newark, NJ 07101-1270
7499166         EDI: BECKLEE.COM May 31 2019 23:48:00       American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
7366968        +EDI: AISACG.COM May 31 2019 23:48:00       BMW Financial Services NA, LLC,
                 AIS Portfolio Services, LP,    4515 N. Santa Fe Ave. Dept APS,     Oklahoma City, OK 73118-7901
7463339        +EDI: AISACG.COM May 31 2019 23:48:00       BMW Financial Services NA, LLC,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
7358956         EDI: CAPITALONE.COM May 31 2019 23:48:00       Capital One,    P.O. Box 71083,
                 Charlotte, NC 28272-1083
7466226        +EDI: AIS.COM May 31 2019 23:48:00      Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
7358957         EDI: CHASE.COM May 31 2019 23:48:00       Chase,   P.O. Box 15123,    Wilmington, DE 19850-5123
7358959         EDI: DISCOVER.COM May 31 2019 23:48:00       Discover,    P.O. Box 71084,
                 Charlotte, NC 28272-1084
7456297         EDI: DISCOVER.COM May 31 2019 23:48:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
7369603         E-mail/Text: camanagement@mtb.com May 31 2019 19:44:31        M&T Bank,    P.O. Box 62014,
                 Baltimore, MD 21264-2014
7460135         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov May 31 2019 19:44:47
                 New York State Department of Taxation & Finance,      Bankruptcy Section,    P O Box 5300,
                 Albany New York 12205-0300
7369672        +EDI: PRA.COM May 31 2019 23:48:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
7506063        +EDI: RESURGENT.COM May 31 2019 23:48:00       PYOD, LLC,    Resurgent Capital Services,
                 PO Box 19008,    Greenville, SC 29602-9008
7369606        +E-mail/Text: BankruptcyMail@questdiagnostics.com May 31 2019 19:44:58         Quest Diagnostics,
                 500 Plaza Drive,    Secaucus, NJ 07094-3656
7369608         EDI: RMSC.COM May 31 2019 23:48:00       Synchrony Bank,    P.O. Box 960061,
                 Orlando, FL 32896-0061
7369609         EDI: AISTMBL.COM May 31 2019 23:48:00       T-Mobile,    P.O. Box 742596,
                 Cincinnati, Ohio 45274-2596
                                                                                                TOTAL: 17

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              Dimitrios Oikonomopoulos,     38-22 crescent St,   1st Fl,    Queens
cr              Financial Services Vehicle Trust
unk             Ioanis Bonikos,    24-03 Ditmars Blvd,    Apt 2R,   Astoria
unk             Rigel Shaholli,    1875 Harman St,    Ridgewood
7369600         Dimitrios Oikonomopoulos
7369607         Rigel Shaholli
7440034         Varacalli & Hamra LLP, 32 Broadway NY NY 10004 Sui
7369612         Yanni Bonikos
7369594*        Aadvantage,    P.O. Box 13337,    Philadelphia, PA 19101-3337
7369595*        American Express,    P.O. Box 1270,    Newark, NJ 07101-1270
7369596*        Black Card,    P.O. Box 13337,    Philadelphia, PA 19101-3337
7369598*       +Capital One,    P.O. Box 71083,    Charlotte, NC 28272-1083
7369599*        Chase,    P.O. Box 15123,    Wilmington, DE 19850-5123
7369601*        Discover,    P.O. Box 71084,    Charlotte, NC 28272-1084
                                                                                             TOTALS: 8, * 6, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
                18-11852-jlg         Doc 75       Filed 06/02/19 Entered 06/03/19 00:24:38                         Imaged
                                                 Certificate of Notice Pg 4 of 4


District/off: 0208-1                  User:                              Page 2 of 2                          Date Rcvd: May 31, 2019
                                      Form ID: 318                       Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 31, 2019 at the address(es) listed below:
              Abraham Hamra     on behalf of Plaintiff Dimitirios Oikonomopoulos ahamra@svhllp.com
              Anthony R Portesy    on behalf of Creditor Dimitrios Oikonomopoulos aportesy@vhllp.com
              Douglas Varacalli     on behalf of Creditor Dimitrios Oikonomopoulos
               Douglas.Varacalli.Esq@gmail.com, Douglas.Varacalli.Esq@gmail.com
              John M Dubuc   on behalf of Creditor    BMW Financial Services jdubuc@schillerknapp.com,
               ahight@schillerknapp.com;kcollins@schillerknapp.com;bfisher@schillerknapp.com;Tshariff@schillerkn
               app.com
              Katherine R. Catanese    on behalf of Debtor Panos Papadopoulos Seretis kcatanese@foley.com
              Robert A. Wolf    on behalf of Trustee Robert L. Geltzer rwolf@tarterkrinsky.com,
               snobles@tarterkrinsky.com;jseitllari@tarterkrinsky.com
              Robert L. Geltzer    trusteegeltzer@geltzerlaw.com, mbruh@geltzerlaw.com;rgeltzerso@ecf.axosfs.com
              United States Trustee    USTPRegion02.NYECF@USDOJ.GOV
                                                                                             TOTAL: 8
